Citation Nr: 0813579	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to dependency and indemnity compensation (DIC) 
benefits under   38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and a friend

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
January 1946, and from April 1951 to December 1970.  He died 
in April 1999.  The appellant is the veteran's spouse.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death, and to DIC under 38 U.S.C.A. § 1318.

The claims had previously been denied as not well grounded in 
a June 1999 rating decision.  The RO readjudicated the claims 
in July 2002 under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), and the fact that they were 
previously denied as not well grounded.

The Board remanded the case in May 2006, and these matters 
have since been returned for further appellate consideration.  


FINDINGS OF FACT

1.	The veteran died in April 1999.

2.	The veteran's death certificate lists the primary cause of 
death as cholecystitis.  Hypertension, macular degeneration 
and depression were listed as conditions contributing to 
death but not related to the cause of death.

3.	At the time of the veteran's death, service connection was 
in effect for retinitis pigmentosa, evaluated as 100 percent 
disabling from August 8, 1996; and for spinal stenosis, 
status-post right lumbar hemilaminectomy, evaluated as 40 
percent disabling.
 
4.	The preponderance of the medical evidence of record 
establishes that a service-connected disability was not the 
immediate or underlying cause of the veteran's death, nor did 
a service-connected disability contribute substantially or 
materially  to cause death.


CONCLUSIONS OF LAW

1.	A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1310, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2007). 
 
2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.22, 3.102, 3.159.
 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant 
through several letters dated from March 2002 through May 
2006, as well as the May 2004 statement of the case and 
subsequent supplemental statement of the cases of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
obtaining an informed medical opinion from a VA physician.  
VA informed the claimant of the need to submit all pertinent 
evidence in her possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   Further, the evidence of record, to include 
the evidence discussed above, rebuts any suggestion that the 
appellant was prejudiced by VA's failure to provide full and 
complete notice prior to the July 2002 rating decision. 

During the pendency of this appeal the Court issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which 
set forth additional criteria for notice in a claim for DIC 
benefits under 38 U.S.C.A. § 1310 (where premised upon 
service-connected or compensable disability), to consist of: 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The Board finds that 
the appellant had actual notice of what the veteran was 
service connected for based on her receipt of a July 2000 
statement of the case.  Indeed, the appellant's May 2000 
statement as well as her March 2003 testimony demonstrate her 
actual knowledge of the veteran's service-connected 
disabilities.  Thus, the absence of any express statement to 
the same through VCAA notice did not constitute prejudicial 
error in this case.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Background

At the time of the veteran's death, service connection was in 
effect for retinitis pigmentosa, evaluated as 100 percent 
disabling, from August 8, 1996; and for spinal stenosis, 
status-post right lumbar hemilaminectomy L4-5, with x-ray 
evidence of arthritis, rated as 40 percent disabling.

The veteran's death certificate, which was signed by Dr. J. 
Zinser, indicates that he died in April 1999.  The immediate 
cause of death was listed as cholecystitis, with an 
approximate interval between onset and death of three weeks.  
Other conditions listed as contributing to death but not 
resulting in the underlying cause were hypertension, macular 
degeneration, and depression.

The veteran's service medical records reveals no complaints, 
findings or diagnoses pertaining to cholecystitis, 
hypertension or depression.  

In January 1999 the veteran underwent a diagnostic endoscopic 
retrograde cholangiopancreatography at a VA medical facility.  
He was readmitted shortly thereafter for treatment of a 
gallbladder problem.  The treatment report reflects that the 
evaluating physician explained that the veteran gallbladder 
stones which would continue to be a problem future absent a 
cholecystectomy.  The appellant expressed her reluctance 
regarding an operative procedure, stating that neither she 
nor he husband would elect that.  Contemporaneous records 
further indicate that an advance directive was in place to 
the effect that treatment measures such as intubation and 
defibrillation would not be utilized if considered medically 
necessary.  

A treatment report dated later that month, indicated that the 
veteran was not a good operative candidate, and given his 
overall debilitated state, would be best served with a 
cholecystostomy tube rather than undergoing more involved 
surgery.  

An April 2000 statement from Dr. J. Zinser indicated that the 
veteran had multiple medical problems and eventually died 
apparently due to cholecystitis (infection of the 
gallbladder) as he was in an overall poor condition to 
undergo an operation.   

In a May 2000 statement the appellant explained that 
immediately prior to the veteran's death he was hospitalized 
at a VA facility.  In her observation the veteran was unable 
to undergo a operation to alleviate  his gallbladder 
condition because of several existing medical disorders, 
including arthritis, an enlarged prostate, emphysema, and 
hearing and vision problems.  

The January 2002 letter from Dr. Zinser, stated that the 
veteran had several medical disability problems related to 
his military service.  These were blindness, decreased 
hearing, a history of lacunar infarcts, high blood pressure, 
prostatic hypertrophy, spinal degenerative joint disease, 
interstitial lung disease, gastritis, chronic obstructive 
pulmonary disease, depression, and a decreased folate level.  
It was opined that the veteran eventually died from these 
problems due to onset of cholecystitis.  The physician 
further indicated that since no autopsy was performed, he 
could not identify with any degree of certainty the exact 
cause of death, but could provide the opinion that the 
veteran's death was related to a combination of service-
connected disabilities.  These service-connected disabilities 
were considered so severe that it was impossible to perform 
any type of surgery on the veteran.  He added that the list 
of these conditions was provided on an enclosed health 
summary.  That list indicated blindness secondary to macular 
dysfunction, severe decreased hearing bilaterally, history of 
lacunar infarcts, high blood pressure, elevated PSA with 
prostate hyptertrophy, degenerative joint disease of the 
cervical/lumbar spine, interstitial lung disease, non-
specific gastritis, tobacco use/chronic obstructive pulmonary 
disease, decreased folate level, and depression.   

A February 2003 statement from Dr. A. Brown, indicated that 
he had previously treated the veteran for several disability 
problems related to military service, including each of those 
conditions referenced in the prior statement by Dr. Zinser. 
Dr. Brown stated that although some of these problems were 
never service-connected by VA, they would have been if an 
updated physical examination had been performed.  According 
to Dr. Brown, the veteran died from these problems and 
cholecystitis.  He expressed the opinion that the veteran's 
death was directly related to a combination of his service-
connected disabilities, which were so severe that it was 
impossible to perform any type of surgery in order to save 
the veteran's life.

During a March 2003 hearing before a Decision Review Officer 
the appellant reiterated that the veteran's service-connected 
disabilities, in addition to other disabilities which in her 
opinion were service-related, had been a significant 
hindrance to his ability to obtain treatment for 
cholecystitis.  The appellant testified that the veteran's 
history of stroke and hypertension caused the greatest risk, 
and limited the treatment measures available to him.  

In a May 2004 opinion, a VA physician addressed whether the 
veteran had prostate cancer at any point in light of the 
appellant's contention that this disorder was associated with 
his service.  It was noted that several records from the 
Durham VA Medical Center included a diagnosis of prostate 
cancer.  Review of medical records from February 1996, and 
January 2002 from another VA facility, as well as from a 
private clinic, however, indicated the veteran only had an 
elevated PSA with benign prostatic hypertrophy.  There was no 
evidence of a metastatic disorder or prostate cancer.  While 
it was possible that Durham VA Medical Center physicians 
obtained information from other sources, the sources were not 
identified in the evaluations done.

The VA physician also addressed the contention that a 
disability of service origin was a factor in the cause of the 
veteran's death.  The reviewing physician stated that he had 
reviewed the letters of Dr. Zinser and other physicians that 
the veteran's death was attributable to a service-related 
disability.  The veteran's service-connected disabilities 
were spinal stenosis and retinitis pigmentosa.  Shortly 
before his demise he had evaluations for 
gallbladder/gallstone disease at the Faithville and Durham VA 
medical facilities.  Several interventions were suggested to 
the family, however, on both occasions documents show that 
the veteran was not able to make decisions on his own to 
receive this care.  Further, his wife, after having consulted 
with hospital staff, declined to allow the medical staff at 
Durham VA Medical Center to undertake invasive procedures.  
Several other invasive procedures were suggested to the 
veteran's wife, but on at least two occasions she refused to 
allow these, repeating the veteran's desire for no 
interventions to be done in the event of life threatening 
illness.  The VA physician concluded that the veteran's death 
was not related to or affected by his service-connected 
disorders, and that there was no documented proof of prostate 
cancer in the medical record.  

In May 2006, the Board remanded the case, in part to obtain a 
more thorough medical opinion from the above VA physician, 
taking into consideration the statements of both private 
physicians who offered their own opinions in regard to this 
case.

In an August 2006 supplemental statement the VA examiner 
indicated that he had reviewed the letters from Dr. Brown and 
Dr. Zinser.  He addressed initially whether it was as likely 
as not that a lucanar infarct, high blood pressure, prostatic 
hypertrophy, depression, and chronic obstructive pulmonary 
disease were related to the veteran's extensive military 
service.  The documented medical history indicated that when 
the veteran was first treated for cerebrovascular symptoms, 
he had "no known health problems."  The disorders in 
question also were not present during a VA compensation 
examination in the early-1990s.  The physician concluded that 
the lacunar infarcts, high blood pressure, prostatic 
hypertrophy, depression and chronic obstructive pulmonary 
disease were not related to military service.  

According to the physician, the contrary statement of Dr. A. 
Brown on this subject was purely conjectural.  Also, in 
response to the contrary opinions, the VA physician stated 
that VA hospital staff personnel, on at least three 
occasions, tried to have the veteran's family agree to having 
the surgery, and on each occasion the appellant refused 
permission to allow VA to perform any surgery.  While a 
surgical consultant found that the veteran was not an ideal 
candidate for surgery when other procedures were suggested 
they too were vetoed by the veteran's wife stating that he 
had a living will, which set forth that he did not want to 
have any procedures done at that time.  The VA physician 
concluded that, in his opinion, the reason for not having 
undergone one of the available treatment procedures in his 
opinion was more likely due to the family's refusal to allow 
them than any other reason.  

Analysis

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This determination 
will be made by exercising sound judgment, without recourse 
to speculation, after a careful analysis of all the facts and 
circumstances surrounding the death, including, particularly, 
autopsy reports.  Id. 
 
A service-connected disability will be considered the 
principal cause of death when the disability singly or 
jointly with some other condition was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Following review of the treatment history along with the 
findings set forth from physicians who have examined the 
circumstances of this case, the most probative evidence 
weighs against the determination that the cause of the 
veteran's death is attributable to his service.  Hence, the 
Board will deny the claims.

As the basis of entitlement, the appellant contends that the 
veteran's service-connected disabilities and other disorders 
"related to his service" led to an overall diminished state 
of health which rendered the veteran unable to undergo 
further treatment measures for cholecystitis.  

Information provided on the veteran's death certificate 
states that the primary cause of death was cholecystitis, and 
the contributing to death, but not related to the cause of 
death were hypertension, macular degeneration and depression.  
The appellant has not alleged, nor does the record otherwise 
indicate, that cholecystitis itself had an origin during 
service.  Rather, the onset of cholecystitis was within a few 
years prior to the veteran's final hospitalization.  The 
contributing causes of hypertension, vision problems and 
depressive disorder should be taken into consideration on the 
subject of causation, including whether these illnesses had 
been incurred or aggravated in service.  There were 
previously also two disabilities for which service connection 
was in effect at the time of the veteran's death, retinitis 
pigmentosa, and spinal stenosis status-post right lumbar 
hemilaminectomy L4-5.  

It warrants mention that while there were initially some 
treatment providers during the veteran's lifetime who listed 
a diagnosis of prostate cancer, the preponderance of the 
evidence is against that diagnosis, and there is no evidence 
whatsoever that prostate cancer played any role in the 
veteran's demise.  Under VA regulations, prostate cancer is 
amongst those disorders that may be presumed incurred in 
service, based on evidence of exposure to herbicides therein.  
38 C.F.R. § 3.309(e).  As the veteran served in the Republic 
of Vietnam during the Vietnam Era, his underlying exposure to 
herbicides during military service is presumed.  38 C.F.R. § 
3.307(a)(6)(iii).  Hence, any verified post-service diagnosis 
of prostate cancer would be service-connected.  There is not, 
however, a clear diagnosis of the same.  Hence, this 
condition does not present an additional reasonable basis 
upon which the cause of his death due to cholecystitis might 
otherwise be linked to service.           

To the extent evaluating physicians have expressed opinions 
as to what illnesses, assuming a positive association to 
service, impacted his overall physical state and may have 
been a factor in the cause of his death, the probative 
medical evidence both favorable and unfavorable in this 
regard is to be considered.  

It is the responsibility of the Board to weight the evidence 
and decide where to give credit and where to withhold the 
same.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
In so doing, the Board may accept certain medical opinions 
over others.  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one opinion over another.  
Evans v. West, 12 Vet. App. 22, 30 (1999).

In his January 2002 statement, Dr. Zinser opined that the 
veteran had numerous service-related medical disorders 
present with sufficient severity, that the recommended 
treatment course for cholecystitis would not have been 
feasible. The list of conditions to which reference was made 
consisted of vision problems attributable to macular 
dysfunction, bilateral hearing loss, history of lacunar 
infarcts, high blood pressure, a prostate condition, 
degenerative joint disease of the cervical/lumbar spine, 
interstitial lung disease, gastritis, chronic obstructive 
pulmonary disease, decreased folate level and depression.  
Notably, however, only the vision and low back disorders have 
been formally adjudicated service-connected.  Of the 
remaining nonservice-connected disorders, there is no 
immediately ascertainable basis upon which to find probative 
the above physician's statement that these conditions were 
linked to service.  Such determination would appear to have 
been made absent a claims file review.  

The February 2003 letter from Dr. Brown has been evaluated 
and while this physician arrived at a similar conclusion, the 
justification for these findings similarly is not grounded in 
review of objective medical history.  This private physician 
contended that many of the disorders manifested by the 
veteran at the time of his final hospitalization would likely 
have been service-connected if he had received an updated VA 
examination.  While this latter observation may reflect a 
general understanding of the pertinent medical history, the 
sources of any such information are not readily apparent, and 
the physician did not have an opportunity to examine the 
claims file.  

The initial May 2004 VA physician's opinion, and an August 
2006 addendum, rejects the conclusion from the above named 
physicians.  The VA physician concluded that the cause of the 
veteran's death was entirely unrelated to service-connected 
disabilities.  He indicated an analysis of the service 
medical and post-service history and ruled out a link between 
several of conditions present during the veteran's final 
hospitalization and the cause of his death.  According to the 
VA examiner, the most significant factor that led to the 
veteran's death was a decision not to undergo more aggressive 
treatment for cholecystitis.  As cholecystitis is not service 
connected, the cause of his death was not related to service.  

The basis for this assessment included a review medical 
history within the claims file, and having addressed the 
substance of statements of the above private physicians.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (those 
factors for assessing the probative value of an opinion on 
the question of medical nexus include the physician's access 
to the claims file and the thoroughness of the opinion).  
There is competent evidence in the treatment history that 
several post-service medical disorders alleged to have 
rendered surgery for cholecystitis impractical, did not exist 
in service or for several years after separation.  One 
example to the contrary is hearing loss based upon the 
evidence of otitis externa that existed during service 
(although such a causal relationship has not conclusively 
been shown).  In any event, the VA examiner has nonetheless 
determined that the more substantial factor that led to the 
cause of the veteran's death was a voluntary decision on the 
part of him and his family not to undergo treatment.  

For these reasons, the VA physician's conclusion represents 
the more probative determination in comparison to the above 
private physicians' opinions.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances).

In adjudicating this claim, consideration has been given to 
the appellant's own statements.  As a layperson, however, she 
is not competent to offer a probative opinion on a medical 
matter, including whether there is an etiological link 
between the cause of the veteran's death and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Hence, the criteria for service connection for the cause of 
the veteran's death have not been met.  The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

DIC Benefits under Section 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled 
to dependency and indemnity compensation in the same manner 
as if the veteran's death were service- connected, under 
certain specific conditions.  VA shall pay DIC under 38 
U.S.C.A. § 1318 to the surviving spouse of a veteran who dies 
not as the result of his own willful misconduct, and who at 
the time of death was in receipt of or "entitled to 
receive" compensation for a service-connected disability 
rated totally disabling provided, in pertinent part, that the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death. The total rating may be either schedular or based upon 
unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

In this instance, the veteran was in receipt of service-
connected disability compensation for retinitis pigmentosa at 
the 100 percent level, effective August 8, 1996.  A total 
disability rating was not assigned at any earlier date.  
While service connection was also in effect for a back 
disorder that disorder was assigned only a 40 percent rating 
at the time of the veteran's death.  The criteria that a 
total disability rating have been in existence for at least 
10 consecutive years preceding death were not met.  The 
appellant also has not alleged any other applicable theory of 
entitlement to benefits under U.S.C.A. § 1318 to include a 
theory of clear and unmistakable error (CUE) in a prior final 
rating decision, reopening of a claim based on newly received 
service records, or absence of receipt of total disability 
benefits due to non-waiver of concurrent retirement payments.  
See 38 C.F.R. § 3.22.

Accordingly, entitlement to DIC under 38 U.S.C.A. § 1318 is 
denied as a matter    of law.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


